     Case 2:18-cv-00416-KJM-AC Document 70 Filed 04/12/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                            UNITED STATES DISTRICT COURT

 9                    FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   City of Sacramento,                                  No. 2:18-cv-00416-KJM-AC
12                            Plaintiff,                  ORDER
13          v.
14
     Wells Fargo & Co., et al.,
15
                              Defendants.
16

17

18

19         Having reviewed the parties’ joint status report, the court orders as follows:
20         1.      The close of fact discovery is April 1, 2022.

21         2.      The deadline to serve expert disclosures under Rule 26(a)(2) is May 1, 2022.

22         3.      The deadline to serve rebuttal expert disclosures under rule 26(a)(2)(D)(ii) is June

23                 1, 2022.

24         4.      The deadline to complete expert depositions is July 1, 2022.

25         5.      Briefing and a hearing on motions for summary judgment will proceed as follows:

26                     a. The deadline to file motions for summary judgment is September 1, 2022.

27                     b. Oppositions must be filed by November 1, 2022.

28                     c. Replies must be filed by December 1, 2022.

                                                    1
    Case 2:18-cv-00416-KJM-AC Document 70 Filed 04/12/21 Page 2 of 2


1                 d. The motions for summary judgment will be heard on December 16, 2022

2                    at 10:00 a.m.

3        IT IS SO ORDERED.

4   DATED: April 12, 2021.

5




                                            2
